        Case 2:19-cv-02573-AC Document 13 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SEREY NOU,                                       No. 2:19-cv-02573 AC
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On December 30, 2019, this court issued a scheduling order stating that plaintiff’s motion

19   for summary judgment was due 45 days following receipt of the administrative record. ECF No.

20   6 at 2. The administrative record was filed on April 6, 2020 – making plaintiff’s motion due May

21   21, 2020. ECF No. 12. The time for plaintiff to serve her motion has long since passed. Good

22   cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, within 10 days, why

23   her failure to file a motion for summary judgment should not be deemed a waiver of the right to

24   file such a motion at any time, and why this case should not be dismissed for failure to prosecute.

25   DATED: June 29, 2020

26

27

28
